Citation Nr: 0521476	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from March 1987 to December 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the initial review of this appeal the Board directed 
additional development under regulations then in effect, see 
38 C.F.R. § 19.9 (2002), and, in February 2004, remanded the 
case to the RO for the additional development directed.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO completed 
the additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.  
The veteran's representative submitted additional argument on 
his behalf in July 2005.


FINDINGS OF FACT

1.  The veteran's right knee disability manifests with 
subjective complaints of pain and stiffness and some 
crepitus.

2.  Limitation of Motion (LOM) on flexion limited to 30 
degrees or extension limited to 10 degrees or more has not 
been more nearly approximated.

3.  Cartilage, semilunar, dislocated, with frequent episodes 
of locking, pain, and effusion into the joint has not been 
more nearly approximated.

4.  Recurrent subluxation or lateral instability has not been 
more nearly approximated. 




CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 3.321(b)(1), 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5258, 5260, 
5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., became effective after 
the veteran filed his claim in 1998.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
mandated an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326, implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VA O.G.C. Prec. Op. 7-2003 (November 19, 2003).  
Thus, the VCAA applies to the veteran's claim.

VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and VA 
O.G.C. Prec. Op. 7-2003, a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant even if 
the adjudication occurred prior to the VCAA.  Pelegrini, 118 
Vet. App. at 119-120.  The Court further held, however, that 
in pre-VCAA cases such as the veteran's, where the RO could 
not have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  An appellant in a pre-VCAA claim, however, is entitled 
to a "VCAA content-complying notice" and proper subsequent 
VA process" before completion of appellate review.  
Pelegrini, 118 Vet. App. at 120.  The veteran in fact 
received multiple notices during the appeal period, to 
include while the case was on remand. 

In a letter dated in June 2002 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would arrange for an 
appropriate examination and obtain any VA treatment records 
related to his claim and any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4138 and 21-
4142 to identify the VA facility and to authorize VA to 
obtain them on his behalf, respectively.  The RO informed the 
veteran that the RO had obtained his service medical records.  
The letter also informed the veteran to provide the RO with 
copies of any private treatment records in his possession, 
and to tell the RO of any additional evidence or information 
he wanted obtained.  The veteran received subsequent VCAA 
notice letters in December 2002 and February 2004

The Board finds that the letter and subsequent letters meet 
the notice-content requirements of the VCAA.  38 U.S.C.A. 
§§ 5103(a) and 5103(b)(3); 38 C.F.R. § 3.159(b)(1); VA O.G.C. 
Prec. Op. 1-2004 (February 24, 2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 
at 120-21; Quartuccio v. Principi, 16 Vet. App. 183.

VCAA duty to assist

The RO arranged for appropriate examinations to determine the 
severity of the veteran's right knee disability and obtained 
private treatment records from the private providers 
identified by the veteran.  The Board notes the directive in 
the 2004 remand for the RO to obtain records from Doctors C 
and L.  The Board further notes that, at the time of the 
remand, the claim file already contained reports from those 
providers.  In a letter received in February 2005, the 
veteran related that he provided the RO the necessary VA 
Forms 21-4142 to get those records several years ago, and 
that they should already be of record.  Thus, the Board 
infers that the reports provided by those providers represent 
their existing records on the veteran.  Neither the veteran 
nor his representative asserts that there is additional 
evidence to be obtained or that there is a request for 
assistance that has not been acted on.  All records obtained 
or generated have been associated with the claim file.  In 
his August 2004 response to the February 2004 VCAA notice 
letter, the veteran expressed frustration and bewilderment as 
to why his appeal was remanded by the Board instead of having 
been decided, as his appeal was adequately documented.    
Thus, the Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim, 
38 C.F.R. § 3.159(c), that he has received proper VA process, 
Pelegrini v. Principi, 18 Vet. App. at 121, and that no 
prejudice will accrue to the veteran by the Board deciding 
his appeal.  See generally Mayfield v. Nicholson, 19 Vet. 
App. 103.

Factual background

A September 1993 rating decision granted the veteran service 
connection for his right knee disorder with a 10 percent 
evaluation.  He filed his current application for an increase 
in May 1998.  An August 1999 rating decision continued his 10 
percent evaluation.  The December 1999 rating decision 
continued the 10 percent evaluation, but closed it out as 
based on subluxation and instability and assigned the 10 
percent evaluation as based on degenerative arthritis and 
LOM.

A June 1998 report from one of the veteran's private 
providers, K.F.C., D.C., reflects that the veteran's then 
occupation of a mail carrier placed much stress on his right 
knee and back due to the extensive walking and carrying 
involved.

An initial treatment note of J.D.B., M.D., reflects the 
veteran was referred to him for evaluation.  The veteran 
related that his mail carrier work entailed walking some 12 
to 15 miles per work day, his pain primarily was around his 
kneecap, and that damp weather caused discomfort.  X-rays 
taken by Dr. B were negative.  Physical examination revealed 
a mild effusion and ROM was full.  A click from the lateral 
joint line could be heard on flexion and rotation.  There was 
no medial or lateral laxity, and cruciates were stable.  Dr. 
B's impression was rule out meniscal pathology, and he 
recommended a MRI.

The July 1998 MRI of the right knee showed myxoid type 
degeneration involving the posterior horn of both the medial 
and the lateral meniscus and signal changes within the 
patellar cartilage consistent with a Grade I or II 
chondramalacia.  Dr. B recommended an arthroscopic evaluation 
to better clarify the exact state of the veteran's right knee

The September 1998 VA examination report reflects that 
physical examination revealed the right knee to be stable.  
It was not swollen or warm, but there was crepitus.  Active 
range of motion (ROM) was 0 to 105 degrees and to 120 degrees 
passively.  The examiner rendered a diagnosis of 
chondramalacia patella.

In a January 2000 report, Dr. B opined that the veteran 
needed a menisectomy.  In addition to the 1998 MRI results, 
Dr. B related that examination revealed positive Appley and 
McMurray.  His September 2000 report essentially reiterated 
these opinions, and related that the veteran had ceased his 
work as a mail carrier and taken a desk job because he could 
no longer do the long walks, and that the veteran could not 
squat, kneel, or run.  Dr. B related that the MRI showed a 
possible horizontal cleavage-type tear, and that he still 
deemed the veteran a candidate for an arthroscopic 
evaluation, if the symptoms continued.

A May 2002 VA treatment note reflects that the veteran was 
thought previously to have patella femoral disease, as 
reflected as early as a 1996 VA treatment note.  The veteran 
related that, when he walked with his wife, he got a great 
deal of pain in the superomedial portion of the patella.  The 
examiner noted that physical examination revealed no positive 
findings.  There was no crepitus in the patella femoral 
joint, and McMurray and ligament testing were all negative.  
As concerned the veteran's report that his private provider 
had recommended arthroscopic surgery, the VA examiner 
observed that he would not operated on the veteran, as he did 
not believe the procedure would achieve anything.  The 
veteran showed the examiner the July 1998 MRI examination 
report, and the examiner noted that the veteran was not 
symptomatic in that area, nor was he objectively positive in 
that area on McMurray's testing.  The examiner noted that the 
veteran was not even subjectively positive in the posterior 
or posteromedial area of his right knee.

The June 2002 VA examination report reflects that the veteran 
related, while in service, he struck his knee on the 
dashboard of a vehicle, that he experienced pain, stiffness, 
swelling, heat, redness, and instability of his right knee, 
for which he took aspirin.  He related that walking of 20 
minutes or longer induced flare-ups.  Examination revealed 
the knee to be somewhat swollen, and there was crepitus on 
movement.  ROM on flexion was limited to 120 degrees by pain.  
McMurray drawer test was negative.  There was no edema, 
effusion, or disturbance of gait, and there was tenderness of 
the medial joint compartment, and guarding of movement.  No 
ankylosis was present.  The examiner rendered a diagnosis of 
post-traumatic arthritis and dashboard syndrome of the right 
knee.

An August 2002 report of A.W.G., M.D., recounts the history 
of the veteran's maladies, to include his right knee, and he 
related that the veteran's right knee pain had progressively 
worsened, though the physical symptomatology of LOM had not 
increased.  Dr. G related that the limitation precluded the 
veteran from exercising adequately, which had caused weight 
gain.

A December 2002 VA progress note reflects that, at an October 
2002 visit, the veteran's examination was rather benign, and 
a right patellar tracking brace for warmth and support was 
ordered.  The veteran related that he did not get significant 
relief from the brace, as it would slide down from the proper 
position.  He reported no significant change in his knee 
discomfort or his ability to ambulate.  The examiner observed 
the veteran to have a normal gait, with a non-antalgic 
pattern.  Right lower limb strength was 5/5.  There was no 
crepitus on passive ROM, but there was mild discomfort in the 
medial inferior aspect of the right patella on palpation.  
There was no laxity of the knee joint with valgus or varus 
stress.  There was no knee swelling or erythma.  The examiner 
rendered an assessment of right knee pain secondary to right 
medial meniscus derangement, which did not appear to be 
surgical.  A right medial arch support was suggested and 
ordered.

The January 2003 VA examination report reflects that the 
examiner noted the progress visits of May 2002, October 2002, 
and December 2002.  The veteran related that a walk of a mile 
and one-half would cause an increase in pain and stiffness 
the following day, and that he had given up sports activities 
and prolonged walking due to his pain.  Cold weather and 
dampness exacerbated the pain.  The veteran also related that 
he experienced occasional popping and rarely a locking of the 
knee, which popped back into place without an appreciable 
exacerbation of the pain.  The veteran related that his knee 
did not swell, and he experienced no increase in temperature 
of the joint, but his pain was of a burning type from the 
medial aspect of the patella to the posterior aspect.  The 
knee did not tend to give out.  The veteran used ice for 
great pain and heat for stiffness.  Physical examination 
revealed no evidence of swelling, and there was a slight 
increase in temperature over the upper lateral aspect of the 
right knee joint.  There was no redness or fluid noted.  The 
musculature was strong bilaterally, and there were no signs 
of atrophy, which meant that bulk and tone were normal.  ROM 
on flexion was 0 to 115 degrees, where pain began, and then 
to 125 degrees with pain.  Valgus and varus stress revealed 
some pain medially on varus resistance.  Anterior drawer and 
McMurray signs were negative.  No instability was 
demonstrated.  The examiner observed the veteran to exhibit 
some stiffness but no significant pain upon rising from the 
examining room chair, and his gait favored his right knee.  
The examiner noted no evidence of fatigability, and observed 
that any limitation would be due to an increase in pain.  The 
examiner ordered x-rays, and opined that the veteran appeared 
to have a patellofemoral syndrome with some mal-tracking and 
a myxoid degeneration of the posterior aspect of the medial 
meniscus.  The x-ray examination report reflects that the x-
rays showed minimal narrowing of the right knee joint space.

The February 2005 VA examination report reflects that the 
examiner reviewed the veteran's history and noted that his 
former employment as a mail carrier involved carrying a pack 
which weighed up to 70 pounds, and that the January 2003 x-
rays showed no changes in the right knee.  The veteran 
related that he experienced chronic daily pain of 7/10, 
weakness, stiffness, instability and giving way, especially 
after repetitive use, but no change in ROM after repetitive 
use, and that he was aware of pops and clicks.  His symptoms 
increased after walking long distances.  The veteran 
described his pain as being like a hot needle under his 
patella.  The veteran denied inflammatory arthritis, he 
currently worked at a desk job, and that he used about one to 
two days a year of sick leave because of the knee.  He also 
related that he took a job which paid 33 percent less in 
order to continue working with his knee.  No flare-ups were 
reported.  Physical examination revealed the right knee to 
have ROM on flexion to 120 of 140 degrees due to habitus, and 
there was no objective evidence of pain on motion.  
Parenthetically, the Board notes that habitus is the physical 
characteristics of a person.  Steadman's Medical Dictionary, 
p. 781, 27th Edition (2000).  The knee was stable on Lachman, 
drawer, and McMurray testing.  There was some crepitus.  The 
right suprapatellar and patella measured slightly smaller 
than the left, which was evidenced disuse.  The examiner 
rendered a diagnosis of chondramalacia patella, right knee, 
and observed that the veteran's work as a mail carrier, which 
entailed prolonged walking with a heavy bag, accelerated the 
veteran's degenerative joint disease.  The February 2005 x-
ray examination report reflects that the right knee x-rays 
showed minimal joint space narrowing, with no evidence of 
acute fracture or dislocation, which reflected no change as 
compared to the January 2003 x-rays.

The claim file reflects that, during the appeal period, the 
veteran has submitted several detailed responses to the 
various VA correspondence to him, to include the statement of 
the case (SOC) and supplemental SOCs (SSOC).  The veteran's 
submissions have included his use of copies of the SOC, 
SSOCs, and VA treatment notes, with areas highlighted by him 
and his notation of various asserted inaccuracies and 
typographical errors.  The Board finds that a fair summation 
of the veteran's assertions is that the evidence of record 
fully demonstrates that his right knee symptomatology meets 
the criteria for a higher evaluation.  He asserts that the 
medical finding of mal-tracking is evidence of instability or 
dislocation, and he also took issue with the RO's 
determination that his disability picture did not show a 
marked impact on his employment.  The veteran asserts that 
having to work at a job which resulted in a 30+ percent pay 
cut, in his view, represents a marked impact on his 
employment.  His representative asserts that the evidence of 
record is at least in equipoise as concerns whether the 
veteran meets the criteria for a higher evaluation.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).


Analysis

Traumatic arthritis substantiated by x-ray findings is rated 
under the criteria for degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray is rated on the basis of LOM under the 
appropriate DCs for the joint involved.  Further, if the LOM 
of the joint involved is noncompensable, a rating of 10 
percent is applicable.  DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent.  Id., Note (1); with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Id., Note (2).  The 
knee is a major joint.  38 C.F.R. § 4.45(f).  If the 
veteran's knee manifests LOM symptomatology and non-LOM 
symptomatology, he is entitled to separate evaluations for 
both.  See VA O.G.C. Prec. Op. 23-97 (July 1, 1997);  VA 
O.G.C. Prec. Op. 9-98 (August 14, 1998).  Further, where 
indicated, the veteran may receive separate evaluations for 
LOM on flexion and extension.  VA O.G.C. Prec. Op. No. 9-
2004, (Sept. 17, 2004).

The applicable LOM knee rating criteria provide that ROM on 
flexion limited to 45 degrees warrants a 10 percent 
evaluation, and LOM on flexion to 30 degrees warrants an 
evaluation of 20 percent.  DC 5260.  LOM on extension limited 
to 10 degrees warrants an evaluation of 10 percent, and LOM 
on extension to 15 degrees warrants an evaluation of 20 
percent.  DC 5261.  

The Board finds that the veteran's right knee disorder more 
nearly approximates a 10 percent evaluation.  38 C.F.R. 
§§ 4.3, 4.7.  As shown by the evidence of record, the 
veteran's right knee objective clinical symptomatology, which 
includes LOM, does not meet the criteria for a compensable 
evaluation if rated for his demonstrated LOM.  DCs 5260, 
5261.  His right knee can flex well beyond 60 degrees, 
without pain, and can extend beyond the norm of 0 degrees.  
See 38 C.F.R. § 4.71a, Plate II.  Thus, the veteran's primary 
functional loss is due to pain.  38 C.F.R. § 4.40.  The 
January 2003 examination report reflects the examiner found 
no evidence of excess fatigability.  See 38 C.F.R. § 4.45.  
Thus, in light of the evidence showing pain as his primary 
functional loss, the Board finds that the veteran's right 
knee disability more nearly approximates his 10 percent 
evaluation for arthritis as verified by pain on motion.  
38 C.F.R. § 4.7.

The Board finds that a higher evaluation is not warranted, as 
the veteran's right knee has not manifested LOM at a 
compensable level higher than 10 percent.  The Board also 
finds that the evidence does not show the veteran's right 
knee to more nearly approximate a separate evaluation for 
either instability or meniscus symptomatology.  See DCs 5257, 
5258.  The Board notes the 1998 finding of mal-tracking, but 
all of the examination reports and treatment notes reflect 
that, based on the clinical findings, the right knee was 
found to be stable, and the x-rays showed no evidence of 
dislocation.  The Board further notes the veteran's 
expression of his firm conviction that his knee has 
manifested instability and other symptoms, but there is no 
showing that he has any medical training.  Lay persons may 
relate symptoms they observed, but they may not render an 
opinion on matters which require medical knowledge, such as 
the underlying condition which is causing the symptoms 
observed.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

As concerns the evidence that the veteran's meniscus may be 
the underlying cause of his symptomatology, the evidence of 
record does not show him to more nearly approximate 
cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain, and effusion into the joint.  DC 5258.  Dr. 
B's 1998 findings on examination noted a mild effusion, but 
there has been no evidence of effusion since that date, and 
it is the current state of the disability which receives 
priority.  Powell v. West, 13 Vet. App. at 35.  Further, the 
evidence of record does not show dislocation with frequent 
episodes of locking.  Thus, his right knee does not more 
nearly approximate a separate evaluation for his cartilage 
symptoms.  DC 5258.

Finally, the Board finds no basis on which to disagree with 
the rating decision's determination that the veteran's 
disability picture is not so unusual or exceptional so as to 
merit a referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  In exceptional cases, where the 
rating schedule is deemed in adequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  Id.;  Floyd 
v. Brown, 9 Vet.  App. 88, 95 (1996).  The Board may, 
however, determine whether a particular claim merits 
submission for an extra-schedular evaluation.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell v. Brown, 9 Vet. App. 
at 339.

The veteran takes issue with the RO's finding, as set forth 
above.  While the Board recognizes the veteran's chagrin over 
the fact that he may not earn as much at his current 
employment as he did as a mail carrier, the fact is that his 
right knee disability does not prevent him from being 
gainfully employed.  Further, his right knee disability has 
not necessitated hospitalization, let alone frequent 
hospitalization.  Thus, the Board finds that the veteran's 
disability picture is what is reasonably expected when 
compared to others, and he is reasonably compensated for his 
functional loss.  38 C.F.R. § 3.321(b)(1).   

ORDER

Entitlement to an increased rating for a right knee 
disability is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


